Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 1 of 14                            PageID 5




                IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

SAMMIE SIMPSON,

          Plaintiff,                           ~
                                    O L                              Docket No. ~,~- ©C3 5Q
                                                                                         ,  43--A '~>


vs.
                                    DEC 14 1018
                             CIRCU)T COURT CLEAK
                             BY
                                             D.+C.
                                                     0                             Division No. =


                                                                                JURY DEMANDED

UNITED PARCEL SERVICE, INC.
and JOHN DOE,

          Defendants.


                                             COMPLAINT



          Plaintiff, Sammie Simpson, by and through counsel, hereby files this Complaint against

Defendants, United Parcel Service, Inc. and John Doe, for personal injuries and damages and

would respectfully state as follows:

                            PARTIES, JURISDICTION, AND VENUE
1. Plaintiff Sammie Simpson is an adult resident and citizen of Memphis, Shelby County, of

      Memphis, Shelby County, Tennessee.

2. Defendant, United Parcel Service Inc. (hereafter "Defendant UPS"), is an Ohio foreign

      corporation with its principal place of business in Georgia. The Defendant may be served

      with the process of this Court by serving its registered agent for service of process:

      Corporation Service Company, 2908 Poston Avenue, Nashville, Tennessee 37203.




                                                                     Exhibit A
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 2 of 14                           PageID 6




3. Upon information and belief, John Doe (hereafter "Defendant Doe") is an

    employee/agent/servant of United Parcel Services, Inc., and was the driver of the vehicle,

    who was negligent and proximately caused injuries and damages sustained by the Plaintiff.

4. Plaintiffls cause of action arises in tort, as. a result of injuries sustained due to the negligent

    operation of a delivery truck owned by Defendant UPS in Shelby County, Tennessee on or

    about February 26, 2015. Plaintiff timely filed suit on February 19, 2016 and voluntary

    nonsuited said suit without prejudice on December 14, 2018. Plaintiff's instant cause of

    action is thus timely under the operation of T.C.A. §28-1-105.

5. Defendant Doe, the driver of the delivery truck was, at all times relevant to the events herein

    complained, an employee of Defendant UPS as defined by Tenn. Code Annotated. § 29-20-

    107.

6. Venue is properly situated in Shelby County pursuant to T.C.A. § 20-4-101.

7. This Court has general jurisdiction of this matter pursuant to T.C.A. § 16-10-101

                                               FACTS

8. On or about February 26, 2015, Plaintiff was exiting the Sununer Trace Apartrnent complex

   located at 6015 Summer Trace Drive, Memphis, Tennessee 38134

9. Plaintiff was operating a 2003 GMC Envoy.

10.At the same time, Defendant John Doe, the driver operating a delivery truck owned by

   Defendant UPS, was backing up into the same complex parking lot.

11.Upon information and belief, Defendant Doe, the driver of the delivery truck bearing the

   markings "UPS", which was owned by the Defendant UPS, was on or about the business of

   Defendant UPS at the time of the accident herein complained.




                                                   2
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 3 of 14                          PageID 7




12. Plaintiff noticed the delivery truck backing up at a moderate rate of speed in his direction.

    Plaintiff stopped his vehicle and attempted to warn the driver, Defendant Doe, by repeatedly

    honking his horn.

13. The driver of the delivery truck, Defendant Doe, proceeded to back up causing the rear of his

    vehicle to collide with the front of the Plaintiffls vehicle resulting in damages.

14.At all times pertinent to this Complaint, Defendant UPS was acting through its agent,

    servant, and employee, specifically, Defendant Doe, and Plaintiff hereby relies on the

    doctrine of respondeat superior.

15.Defendant Doe was on or about the business of the Defendant UPS at the time of the

    incident.

16.At all times relevant hereto, Plaintiff alleges that he was exercising care and caution for his

    own safety and for the safety of others properly on the aforesaid street, and as a direct and

    proximate result of Defendant Doe, the delivery truck driver's negligence, the Plaintiff

    suffered serious and severe personal injuries and damages which required medical attention.

      FIRST CAUSE OF ACTION — NEGLIGENCE OF DEFENDANT JOHN DOE

17.Plaintiff incorporates by reference, as if set forth verbatim herein, the averments in the

   foregoing paragraphs 1-16.

18. Plaintiff charges and alleges that Defendant Doe is guilty of one, some, or all of the

   following acts and/or omissions of common law negligence, which were the direct and

   proximate cause of Plaintiff's injuries, which acts and/or omissions should be imputed to

   Defendants Doe and UPS, to wit:

                (a) In negligently failing to use that degree of care and caution in the operation of

                   his vehicle as was required of a reasonable and prudent person under the same
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 4 of 14                          PageID 8




                    or similar circumstances existing at the time and place of the aforementioned

                    collision;

                (b) In negligently failing to maintain a safe and/or proper lookout;

                (c) In negligently failing to keep his vehicle under proper control;

                (d) In negligently failing to devote full time and attention to the operation of his

                    vehicle;

                (e) In negligently failing to see what was there to be seen;

                (f) In negligently driving too quickly for traffic conditions;

                (g) In negligently driving while distracted;

                (h) In negligently failing to bring and/or keep the vehicle he was operating under

                    proper control when he saw or should have seen, in the exercise of reasonable

                    care, that a collision was imminent;

               (i) In negligently failing to prevent the accident and resulting injuries and

                   property damage of the Plaintiff, when he knew or, in the exercise of ordinary

                   care, should have known that a collision was inuninent; and

               (j) Other acts and/or omissions to be shown at the trial of this cause.

19. Defendant Doe failed in the above-mentioned duties and was therefore negligent.

20. Defendant Doe's negligence was the direct and proximate cause of Plaintiff s injuries and

    property damage.

            SECOND CAUSE OF ACTION — STATUTORY VIOLATIONS OF
                          DEFENDANT JOHN DOE

21. Plaintiff incorporates by reference, as if set forth verbatim herein, the averments in the

   foregoing paragraphs 1-20.

22. Plaintiff charges and alleges that at the time of the wreck in question, the following


                                                  ~
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 5 of 14                          PageID 9




    Statutes of the State of Tennessee were in full force and effect and were violated by the

    Defendant constituting negligence per se, which violations should be imputed to Defendants

    Doe and UPS, to-wit:

                Section 55-8-103. Reguired obedience to traffic laws — Penalty.

                        It is unlawful and, unless otherwise declared in this chapter and chapter
                        10, parts 1-5 of this title with respect to particular offenses, it is a Class C
                        misdemeanor, for any person to do any act forbidden or fail to perform
                        any act required in this chapter and chapter 10 of this title.

                Section 55-10-101. Accident involving death or personal iniury

                       (a) The driver of any vehicle involved in an accident resulting in injury to
                       or death of any person shall immediately stop the vehicle at the scene of
                       the accident or as close to the scene as possible, but shall then return to
                       and in every event shall remain at the scene of the accident until the driver
                       has fulfilled the requirements of § 55-10-103. The stop shall be made
                       without obstructing traffic more than is necessary. The requirements in
                       this subsection (a) apply to accidents occurring upon highways and the
                       premises of any shopping center, trailer park or any apartment house
                       complex, or any other premises that are generally frequented by the public
                       at large.

               Section 55-8-136. Due Care

                       (b) Notwithstanding any speed limit or zone in effect at the time, or right
                       of way rules that may be applicable, every driver of a motor vehicle shall
                       exercise due care to avoid colliding with any other motor vehicle, either
                       being driven or legally parked, upon any roadway, or any road sign, guard
                       rail or any fixed object legally placed within or beside the roadway right
                       of way, by operating such motor vehicle at a safe speed, by maintaining a
                       safe lookout, by keeping such motor vehicle under proper control and by
                       devoting full time and attention to operating such motor vehicle, under the
                       existing circumstances to avoid endangering life, limb, or property.

               Section 55-8-163. Limitations on Backing

                       (b) The driver of a vehicle shall not back the vehicle unless that movement
                       can be made with reasonable safety and without interfering with other
                       traffic.

23. Plaintiffs charge and allege that Defendant was in violation of certain traffic ordinances of



                                                  5
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 6 of 14                      PageID 10




    Shelby County, which were in full force and effect at the time and place of the collision,

    constituting negligence per se, which violations should be imputed to ,
                                                                          Defendants Doe and

    UPS, to wit:

               Section 24-116. - Dutv to devote full time and attention to operating vehicle
               It is unlawful for a driver of a vehicle to fail to devote full time and attention to
               operating such vehicle when such failure, under the then existing circumstances,
               endangers life, limb or property.

               Section 24-117. - Duty to drive at safe speed, maintain lookout and keep
               vehicle under control
               Notwithstanding any speed limit or zone in effect at the time, or right-of-way
               rules that may be applicable, every driver shall:

                       1.Operate his or her vehicle at a safe speed;
                       2. Maintain a safe lookout;
                       3. Use due care to keep his or her vehicle under control.

               Section 24-118. — Driving when view or control obstructed

                      A. No person shall drive a vehicle when it is so loaded, or when there are
                      in the front seat such number of persons, exceeding four, as to obstruct
                      the view of the driver to the front or sides of the vehicle or as to interfere
                      with the driver's control over the driving mechanism of the vehicle.

24. Plaintiffs charge and allege that Defendant was in violation of certain Ordinances of

   the City of Memphis, which were in full force and effect at the time and place of the collision

   and applicable as set forth in the City of Memphis Municipal Code, constituting negligence

   per se, which violations should be imputed to Defendants Doe and UPS, to wit:

              Section 11-16-2. - Duty to devote full time and attention to oneratinQ vehicle
              It is unlawful for a driver of a vehicle to fail to devote full time and attention to
              operating such vehicle when such failure, under the then existing circumstances,
              endangers life, limb or property.

              Section 11-16-3. - Duty to drive at safe speed, maintain lookout and keep
              vehicle under control
              Notwithstanding any speed limit or zone in effect at the time, or right-of-way
              rules that may be applicable, every driver shall:

                      A. Operate his or her vehicle at a safe speed;

                                                C~
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 7 of 14                       PageID 11




                        B. Maintain a safe lookout;
                        C. Use due care to keep his or her vehicle under control.

                Section 11-164. — DrivinQ when view or control obstructed

                       A. No person shall drive a vehicle when it is so loaded, or when there are
                       in the front seat such number of persons, exceeding four, as to obstruct
                       the view of the driver to the front or sides of the vehicle or as to interfere
                       with the driver's control over the driving mechanism of the vehicle.


25. Plaintiff charges and alleges that one, some, or all aforesaid acts of the violations of the State

    of Tennessee, Ordinances of Shelby County, and/or violations of Ordinances of City of

    Memphis were the direct and proximate cause of the collision at issue and Plaintiffs'

    resulting injuries and property damage to be hereinafter set out with more particularity.

26. Defendant Doe is negligent per se based on these ordinance and statutory violations.

                THIRD CAUSE OF ACTION — VICARIOUS LIABILITY OF
                     DEFENDANT UPS GROUND FREIGHT. INC.

27. Plaintiff incorporates by reference, as if set forth verbatim herein, the averments in the

   foregoing paragraphs 1-26.

28. Upon information and belief, Defendant UPS was the registered owner of the vehicle being

   operated by the delivery truck driver, Defendant Doe, at the time of the subject incident.

29. Upon information and belief, Defendant UPS maintained the vehicle being operated by the

   delivery truck driver, Defendant Doe for the use of business and commercial purposes.

30. Upon information and belief, Defendant UPS furnished andlor gave permission to the

   delivery truck driver, Defendant Doe, to use the vehicle and was knowledgeable of the

   delivery truck driver's careless tendencies and thus was negligent in entrusting the operation

   of the vehicle owned by Defendant UPS, which was the direct and proximate cause of the

   damages to Plaintiff.



                                                 7
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 8 of 14                        PageID 12




31. Based upon the application of T.C.A. §55-10-311, T.C.A. § 55-10-312, and under the

    doctrine of respondeat superior, Defendant UPS is vicariously liable for the acts of

    negligence and negligence per se of the delivery truck driver, Defendant Doe, as set forth

    above, which proximately caused the subject incident and Plaintiff's resulting injuries and

    damages.

                       FOURTIi CAUSE OF ACTION — NEGLIGENCE OF
                         DEFENDANT UPS GROUND FREIGIiT, INC.

32. Plaintiff incorporates by reference, as if set forth verbatim herein, the averments in the

    foregoing paragraphs 1-31.

33. Defendant UPS had a duty to act reasonably in hiring and retaining Defendant Doe and to

    promulgate and enforce rules and regulations to ensure its drivers and vehicles were

    reasonably safe.

34. Defendant UPS failed in the above mentioned duties and was therefore negligent.

35. Defendant UPS's negligence was the direct and proximate cause of Plaintiff's injuries and

    property damage.



                                   INJURIES AND DAMAGES

36. Plaintiff incorporates by reference, as if set forth verbatim herein, the averments in the

    foregoing paragraphs 1-35.

37. Plaintiff charges and alleges that as a direct and proximate result of one, some, or all

   of the aforesaid acts of common-law negligence, .violations of the Statutes of the State of

   Tennessee, violations of the Ordinances of Shelby County, Tennessee, and/or violations of

   Ordinances of City of Memphis on the part of the Defendants, that Plaintiff has suffered

   serious, severe, and great damages, including but not limited to:
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 9 of 14                  PageID 13




      a)    Serious and severe personal injuries;

      b)    Physical pain and mental suffering;

      c)    Permanent injury, impairrnent, disability, and disfigurement;

      d)    Loss of wages and future earning capacity;

      e)    Loss of quality and enjoyment of the normal pleasures of life;

      f)    Shock and fright;

      g)    Medical Expenses of Plaintiff, both past and future, which expenses are hereby

            itemized pursuant to T.C.A.• § 24-5-113(a) and attached to this Complaint as an

            Exhibit:

            OrthoNow, PLLC                                             $505.00
            Delta Medical Center                                       $773.31
            Tri-State Orthopedics                                      $2, 655. 00
                                                          Total:       $3,933.31


      h)    Medical expenses of Plaintiff, both past and future, which expenses are hereby

            itemized pursuant to T.C.A. § 24-5-113(b):,

            City of Memphis — EMS                                      $851.00

            Memphis Physicians Radiological Group                      $260.00

            TN Emergency Physicians                                    $1,295.00

            Cordova Clinic                                             $5,908.54

            Mid-South Pain Treatment Center                            $7,354.91

            Injury Medical Center of Memphis                           $14,272.00

           Outpatient Diagnostic Center of Memphis                     $1,404.00

           St. Francis Hospital                                        $14,481.19

           Christ Community Health                                     $1,332.90



                                            .~
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 10 of 14                      PageID 14




                Church Health                                                $168.00

                Alliance Healthcare Services                                 $492.00

                                                              Total:         $47,819.54

 38. As a direct and proximate result of the negligence of the Defendants, Plaintiff lost earnings

    and earning capacity.

 39. As a direct and proximate result of the negligence of Defendants, including the violations of

    statutes and ordinances covering the operation of motor vehicles within the State of

    Tennessee, Plaintiff incurred medical expenses and may have to do so in the future due to the

    residual effects of this incident.

 40. As a direct and proximate result of the negligence, and acts or omissions of Defendants,

    Plaintiff was caused to suffer significant harms, losses, pain, suffering, physical injury and

    damages, including but not limited to those listed in this Complaint,

41. Plaintiff has incurred reasonable and necessary medical expenses in order to alleviate his

    pain and suffering and he will continue to incur said expenses in the future.

                                         PUNITIVE DAMAGES

42. Plaintiff incorporates paragraphs 1-41 as if restated here verbatim.

43. The actions of the Defendants and its employees, agents, and contractors alleged herein

    constitute a conscious disregard of substantial and unjustified risk of injury and/or death to

    the public, including Plaintiff Sammie Simpson, and constitutes a gross deviation from the

    standard of care that an ordinary person or business owner would exercise under the

    circumstances, which rises to the level of recklessness entitling Plaintiffs to a substantial

    award of punitive damages.

44. The Plaintiffs seek punitive damages for the Defendant's actions.



                                                10
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 11 of 14                          PageID 15




                                       PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Plaintiff, Sammie Simpson, respectfully

 prays:

          1.      That the Plaintiff be awarded the present cash value of any medical care and

 treatment that he will have to undergo;

          2.      That Plaintiff be awarded special damages for medical, hospital and doctors

 expenses incurred, according to proof;

          3.      That Plaintiff be awarded compensatory damages in the amount of One Million

 Dollars ($1,000,000.00);

          4.      That Plaintiff be awarded punitive damages in the amount of Two Million Dollars

 ($2,000,000.00); and

          5.     That Plaintiff be awarded all costs, including discretionary, pre judgment interest,

 post judgment interest, attorney's fees and expenses, and for any other relief the court deems

 equitable and proper.

          Plaintiffs also pray for damages as they may appear on the trial of this cause reserving the

 right to amend this pleading to conform to the facts as they may develop, for cost and interest,

 and for all other general relief justified by the facts under the law or equity.

                                                        Respectfully submitted,

                                                        THE REAVES LAW FIRM, PLLC


                                                             T. Williams (Bar No. 27626)
                                                         ennifer H. Collins (Bar No. 27985)
                                                        James D. Davis, Jr. (Bar No. 37113)
                                                        4466 Elvis Presley Blvd., Suite 310
                                                        Memphis, Tennessee 38116
                                                        Telephone: (901) 417-7166
                                                        Facsimile: (901) 567-8731
                                                        Attorneys for Plaintiff

                                                   11
  tN]:l
Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 12 of 14       PageID 16
                              A

   VIIIIIIIqIIIIllllllllllll~llltllllll
  iolh x?ao 0000 356? saoo




 The Reaves Law Firm
                                                                     '0 P°SZ4
 4466 Elvis Presley Blvd., Suite 310                              y~P        C~
 Memphis, TN 38116
                                                                            ~ PITNEY BOWES /7o
                                                                 02 1P
                                                                 ~               $005 890
                                                                                  o

                                                                 0000788935 DEC 17 2018
                                                                 MA!LED FROM ZIP CODE 38116




                United Parcel Service, Inc.
                c/o Corporation Service Company
                2908 Poston Avenue
                Nashville, TN 37203




                                                                     ll;ii'; iilll'ii:~lil~liiil''iiiiijiiiii
    ~




                                       0
           Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 13 of 14                                                       PageID 17
f

'               DEC 14 2018          (CIRCUIT/CHANCERY) COURT OF TENNESSEE
                                  140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
        O~j~Ci1~0T COUF~T CLED ~ FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
                                          C.
        ~Y                                                 SUMM9 IN CIVIL ACTION
                                                                          awsui
    Docket No. -                     l~1g
                                      ~j..                                ivc
                                                                         --                I
                                                                                                             Ad Damnum $


     SAMMIE SIMPSON                                                                        UNITED PARCEL SERVICE, INC. and
                                                                                           JOHN DOE
                                                                              vs




                                Plaintiff(s)                                                                      Defendant(s)

    T0: (Name and Address of Defendant (One defendant per summons))                                                         Method of Service:

     United Parcel Service, Inc.                                                                                     5helby County Sheriff
     c/o Corporation Service Company                                                                                 ;.ommissioner of Insurance ($)
     2908 Poston Avenue
                                                                                                                     3ecretary of State ($)
     Nashville, TN 37203
                                                                                                                     Other TN County Sheriff ($)
                                                                                                                     Private Process Server


                                                                                                                           ($) Attach Required Fees
    You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and


    serving a copy of your answerto the Complaint on Jennifer H. Collins & James R. Davis                                              Plaintiffs

    attorney, whose address is 4466 Elvis Presley Blvd., Suite 310, Memphis, TN 38116

    telephone 901 -417-7166                    within THIRTY (30) DAYS after this summons has been served upon you, not including the day
    of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                      TEMIIKA D. GIPSON, Clerk / DONNA RUSSELL, Clerk and Master


    TESTEDAND ISSUED                                                                 Ety                                                              D.C.

                                                                     TO THE DEFENDANT:

    NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
    Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or se¢ure to satisfy a judgment. If a judgment
    should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
    to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
    it is filed before thejudgment becomes final, it will not be effective as to any execution or garnishment issued priorto the filing of the list. Certain
    items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
    yourfamily and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
    items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
    the counsel of a lawyer.

                                    FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

    I, TEMIIKA D. GIPSON / DONNA RUSSELL , Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                               20

    TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master                By:                                             D.C.
       Case 2:19-cv-02055-SHL-dkv Document 1-2 Filed 01/22/19 Page 14 of 14                                        PageID 18


I HEREBY CERTIFYTHAT I HAVE SERVEDTHE WITHIN SUMMONS:

   delivering on the             day of                                      , 20        at                  M. a copy of the summons I

    a copy of the Complaint to the following Defendant




                                                                              By:
Signature of person accepting service                                               Sheriff or other authorized person to senre




                                            RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVEDTHE WITHIN SUMMONS:

To the named Defendant

because                                   is (are) not to be found in this County after diligent search and inquiry for the following

reason(s):

This                   day of                                 20



                                                                              By:
                                                                                    Sheriff or other authorized person to serve process
